This appeal must be disposed of on appellant's motion to reverse and dismiss the cause. The suit originated in a Justice's Court and, as we construe the pleadings, was to recover the total amount of a lengthy account aggregating two hundred and fifty-one dollars. This is in excess of the jurisdiction of the Justice's Court; that court having no jurisdiction, the County Court acquired none on appeal.
The judgment of the County Court is therefore reversed and judgment here rendered dismissing appellee's cause of action.
Reversed and dismissed.